DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on Jan 28, 2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1–17 in the reply filed on Aug. 03, 2022 is acknowledged.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A self-cleaning air filter, comprising: a shell, wherein the shell is a cylindrical body with two opened ends; at least one air inlet is provided on an external circumferential surface of the shell; an air filter end cap is installed on a top cover at a first end in a length direction of the shell, and an air bag is fixed at a second end in the length direction of the shell; a filter outlet is provided inside the second end in the length direction of the shell; a main filter element is installed in the shell, wherein the main filter element is a ring-shaped filter element and is tightly installed in the shell through the air filter end cap; one end in a length direction of the main filter element presses against an external portion of the air bag to form a sealed connection; air enters from the air inlet to be filtered by the main filter element, and then is discharged from the filter outlet: a space between an external wall of the filter outlet and an internal wall of the shell forms an air channel an air storage part of the air bag is arranged around the filter outlet; an output of the air storage part of the air bag is connected to an input end of an electromagnetic pulse valve, and an output end of the electromagnetic pulse valve communicates with an air inlet end of the air channel; an air outlet end of the air channel is located inside the main filter element, a dust discharge hole is provided on an external circumferential surface of the air filter end cap; compressed air stored in the air storage part of the air bag sequentially passes through the electromagnetic pulse valve and the air channel before being blown to the main filter element to remove dust on the main filter element and discharge the dust from the dust discharge hole.  Emphasis added.

Claim 1 is indefinite because “tightly” is a relative term, for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  To overcome this rejection, claim 1 could be rewritten as:
1.  A self-cleaning air filter, comprising: a shell, wherein the shell is a cylindrical body with two opened ends; at least one air inlet is provided on an external circumferential surface of the shell; an air filter end cap is installed on a top cover at a first end in a length direction of the shell, and an air bag is fixed at a second end in the length direction of the shell; a filter outlet is provided inside the second end in the length direction of the shell; a main filter element is installed in the shell, wherein the main filter element is a ring-shaped filter element and is 

Claims 2–17 are indefinite because they depend from claim 1.

Additionally, claim 5 recites:

5. The self-cleaning air filter, as recited in claim 1, wherein a safety filter element is provided in the shell and located inside the main filter element; the safety filter element is a ring-shaped filter element and is tightly installed in the shell through the air filter end cap; an end in a length direction of the safety filter element, which is away from the air filter end cap, presses against the filter outlet to form a sealed connection.  Emphasis added.

Claim 5 is indefinite because “tightly” is a relative term, for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  To overcome this rejection, claim 5 could be rewritten as:
5. The self-cleaning air filter, as recited in claim 1, wherein a safety filter element is provided in the shell and located inside the main filter element; the safety filter element is a ring-shaped filter element and is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., US 2009/0308034 A1 in view of Yoshimoto, US 2006/0075726 A1.
Regarding claim 1, Olson disclsoes an air cleaner assembly 1 with a self-cleaning mechanism.  See Olson Fig. 1, [0031].  The air cleaner 1 reads on the claimed “self-cleaning air filter.”
The air cleaner 1 comprises a housing 2.  See Olson Fig. 2, [0031].  The cylindrical portion of the housing 2 reads on the claimed “shell.”  The left and right-hand ends of the housing 2, from the perspective of Figure 2 are the “two opened ends.”  Note that the left and right-hand ends are an “opened” end, even though they are covered by the structure seen in Figure 2.  This is because the two opened ends of the shell 1 in Applicant’s disclosure are covered by structure, as seen for instance in Figure 1.  See Disclosure filed Jan. 22, 2020 (“Disclosure”) Fig. 1, p. 7, ll. 10–15.  Note that it would have been obvious for the structure seen at the left-hand end of the housing 2 to be removable, because this would merely represent making separable an otherwise integrated device.  See MPEP 2144.04(V)(C).
The air cleaner 1 has an inlet flow arrangement 15 provided on an external circumferential surface of the housing 2.  See Olson Fig. 2, [0032].  The inlet 15 reads on the claimed “at least one air inlet.”
The air cleaner 1 also comprises an access cover 4, which reads on the “air filter end cap…installed on a top cover at a first end in a length direction of the shell.”  See Olson Fig. 2, [0031].  The access cover 4 appears to be analogous to the first end cap 3 of the Applicant’s disclosure.  See Disclosure Fig. 1, p. 7, ll. 10–15.  
The air cleaner 1 further comprises a compressed gas tank 40, which reads on the “air bag.”  See Olson Fig. 2, [0046].  It is provided at an end of the air cleaner 1, opposite of the access cover 4.  The end with the access cover 4 reads on the claimed “first end.”  The end with the gas tank 40 is the “second end.”  
The air cleaner 1 has an air flow outlet 10 (the “filter outlet”) provided inside the second end in the length direction of the housing 2.  See Olson Fig. 2, [0031].  
The air cleaner 1 also has a filter cartridge 20 (the “main filter element”) installed in the housing 2.  See Olson Fig. 2, [0034].  The filter cartridge 20 is a ring-shaped filter element, as seen in Fig. 2.  It is fluid tightly installed in the housing 2 through the access cover 4.  Id. at [0041].  
The filter cartridge 20 presses against an external portion of the gas tank 40 at end cap 24 to form a sealed connection.  See Olson Fig. 2, [0036].  
During operation, air enters from the inlet 15 to be filtered by the filter cartridge 20 and is then discharged from the outlet 10.  See Olson Fig. 2, [0032].  
A space between an external wall of the outlet 10 and an internal wall of the housing 2 forms an air channel, which is the channel between the outer surface of outlet 10 and the inner surface of filter cartridge 20, as seen in in Fig. 2.  
An air storage part of the gas tank 40 (the “air bag”) is arranged around the outlet tube 10.  See Olson Fig. 2, [0046].  A pulse jet conduit 45 (the “output of the air storage part” of the gas tank 40) is connected to an input end of a valve arrangement 50.  See Olson Fig. 2, [0047].  
An output end of the valve arrangement 50 communicates with an air inlet end of the air channel—because compressed gas leaves the valve 50 and enters the channel formed between the outlet 10 and the housing 2, to remove dust from the filter cartridge 20.  See Olson Fig. 2, [0047].  An air outlet end of the channel is located within the filter cartridge 20.  This is because compressed gas is communicated from the channel between outlet 10 and cartridge 20 into the cartridge 20 to remove debris from the cartridge 20.  Id.  
The access cover 4 (the access cover is element 200 in Fig. 7) (the “air filter end cap”) has a dust evacuation assembly comprising a plurality of dust ejector ports 212 provided on its external surface.  See Olson Fig. 7, [0107].  One of the dust ejector ports 212 corresponds to the “dust discharge hole.”  
During operation, compressed air stored in the storage part of the gas tank 40 passes through the valve arrangement 50 into an outlet tube 10x before being blown into the filter cartridge 20 to remove dust on the filter cartridge 20 and discharge the dust through the dust ejector ports 212.  See Olson Fig. 2, [0031], [0047], [0107].

    PNG
    media_image1.png
    1179
    2043
    media_image1.png
    Greyscale


Olson’s air cleaner 1 differs from the air filter of claim 1, because it is silent as to the mechanism used to operate valve arrangement 50.  Therefore, it fails to disclose its valve arrangement 50 being an “electromagnetic pulse valve” as claimed.
But the valve arrangement 50 is used to supply compressed gas from gas tank 40 into conduit pulse jet distributor 46 (a nozzle) to remove debris from the filter cartridge 20.  See Olson Fig. 2, [0047].
Yoshimoto disclose a compressed gas device use to clean dust from filter elements 10.  See Yoshimoto Fig. 1, [0031].  The device comprises compressed air nozzles 21 that supply compressed air to the filters 10 to remove dust.  Id.  The device comprises an electromagnetic valve 17 that is operable to be opened and closed to control feeding/stopping of pressurized air relative to the nozzles 21.  Id.
It would have been obvious for the valve arrangement 50 in Olson to be an electromagnetic pulse valve, because these types of valves are known in the art for controlling the feeding and stopping of pressurized air relative to nozzles used to supply compressed air to clean filter cartridges.  See MPEP 2143(I)(B) (simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results).
Regarding claim 2, Olson teaches that one side of the air inlet end of the air channel is provided with a guide groove corresponding to the output end of the valve arrangement 50, to guide the compressed air in the storage part of the gas tank 40 (the “air bag”)—which is the upwardly turned lip at the right-hand end of the inlet 10.  See Olson Fig. 2.  The upwardly turned lip corresponds to the output end of the valve arrangement 50, because fluid from the valve 50 is introduced into the channel between outlet 10 and housing 2 at this lip.  
Regarding claim 3, Olson teaches a deflector provided at the air outlet end of the air channel, with the deflector arranged along a circumferential direction of the outlet 10—which is seal support 30.  See Olson Fig. 2, [0036].
Regarding claim 4, Olson teaches that the seal support 30 (the “deflector”) comprises an annular portion, which is the right-hand end of the seal support 30.  See Olson Fig. 2, [0036].  The seal support 30 also comprises an opening provided at a tail end of the annular portion which is the opening where seal support 30 meets seal member 27.  Id.  An angle between the opening and the annular portion is about 45 degrees, which is within the claimed range of 0 to 80 degrees.  Id.
Regarding claims 10 and 11, Olson teaches a shaped seal member 27 provided on one end surface of the filter cartridge 20.  See Olson Fig. 2, [0036].  One leg of the seal member 27 forms a ring (the “first sealing ring”) and cooperates with a housing seal support 30, which is an external surface of air tank 40 to form a radial seal connection.  Id.  Another leg of the seal member 27 forms a ring (the “second sealing ring”) and also cooperates with an external bottom surface of the air tank 40 to form an axial seal connection.  Id.

    PNG
    media_image2.png
    1111
    1284
    media_image2.png
    Greyscale

Regarding claim 14, Olson teaches that some of the dust ejector ports 212 are provided at the bottom of the housing.  See Olson Fig. 7, [0107].
Claims 5, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., US 2009/0308034 A1 in view of Yoshimoto, US 2006/0075726 A1 in further view of Gillingham et al., US 2011/0011042 A1.
Regarding claim 5, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 5, because it fails to disclose a safety filter element provided in the housing 2 (the “shell”) and located inside of the filter cartridge 20 (the “main filter element”).
But Olson’s air cleaner 1 is used to supply clean air to a vehicle.  See Olson [0003].
Gillingham discloses an air cleaner used to supply clean air to a vehicle.  See Gillingham Fig. 22, [0003], [0195].  The air cleaner comprises a ring-shaped safety filter cartridge 1321 located inside of the housing of the air cleaner, and inside of a main filter cartridge 1320.  Id.  An end of the safety filter cartridge 1324 presses against the outlet 1324 of the air cleaner, to form a sealed connection.  Id.  
A person of ordinary skill in the art would have understood that the safety cartridge 1321 is beneficial because it operates as a backup filter, in case the main filter 1320 is damaged—because of the description of cartridge 1321 as being a “safety” filter cartridge.  

    PNG
    media_image3.png
    746
    685
    media_image3.png
    Greyscale


It would have been obvious to include Gillingham’s safety filter cartridge 1321 with Olson’s air cleaner, to provide this benefit.  
With this modification, the safety filter cartridge 1321 would be located inside of Olson’s housing 2 and filter cartridge 20, in the same manner seen in Fig. 22 of Gillingham.  The safety filter cartridge 1321 would be installed in the housing through Olson’s access cover 4 (the “filter end cap”), because this access cover 4 is removed to allow filter cartridge 20 to be inserted.  See Olson [0033].  An end length of the safety filter cartridge 1321, away from the access cover 4, would press against the filter outlet 10 to form a sealed connection, in the same way that the safety filter 1321 presses against outlet arrangement 1324.  See Gillingham Fig. 22, [0195].
Regarding claim 13, the prior art teaches the limitations of claim 1, as explained above.  
The prior art differs from claim 13, because Olson fails to disclose a safety filter element with the claimed structure.  
But it would have been obvious to use the safety filter 1321 of Gillingham with Olson, for the reasons stated in the rejection of claim 5 above.
With this modification, the sealing interface between the safety filter 1321 and Olson’s outlet 10 would be a sealing ring provided at one end surface of the safety filter 1321 for cooperating with the outlet 10 to form an axial seal connection—because Gillingham’s safety filter 1321 is illustrated as having an axial seal configuration with outlet 1324.  See Gillingham Fig. 22, [0187], [0195].
Regarding claim 15, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 1, because it fails to disclose a dust discharge valve covering the dust evacuation ports 212, with the same structure as claimed.
But, Olson’s air cleaner 1 is used to supply clean air to a vehicle.  See Olson [0003].  Also, the dust evacuation ports 212 in Olson are provided to eject dust through access cover 4 (seen in Fig. 7 as element 200).  Id. at Fig. 7, [0107].
Gillingham discloses an air cleaner 1200 comprising a dust evacuator tube 1231 used for discharging dust from the air cleaner 1200.  See Gillingham Fig. 21, [0188].  The dust evacuator tube 1231 comprises a plurality of apertures for evacuating dust from the tube 1231 when compressed air cleans the filter in the air cleaner 1200.  Id. at Fig. 32, [0244].  The apertures 4010 are covered by a valve member 4001 (the “dust discharge valve”).  Id.  The valve member 4001 comprises a central aperture 4001d (the “internal hole”).  The apertures 4010 correspond to the “external hole.”  Id.  This aperture 4010 is outside of the central aperture 4001d.  Id.  The valve member 4001 is made of an elastic member because it can be biased.  Id.  
The valve member 4001 comprises a central connector 4003 (the “columnar portion”) having a size matching the central aperture 4001d.  See Gillingham Figs. 31, 32, [0240].  The central connector 4003 has a hook portion, which restricts the central connector 4003 after being inserted into the central aperture 4001d, thereby preventing the valve member 4001 from detaching, which is the nub at the top of central connector 4003, seen in Fig. 32.  The body of the valve member 4001 corresponds to the “umbrella cap portion.”  It is connected to a tail end of the central connector 4003, as seen in Fig. 31.  It covers the apertures 4010, as seen in Fig. 32.

    PNG
    media_image4.png
    795
    670
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    819
    1182
    media_image5.png
    Greyscale


The dust evacuator tube 1231 is used to evacuate dust from the air cleaner 1200 when compressed air is blown through filter element for cleaning.  See Gillingham [0246].  In Olson, the dust evacuation ports 212, provided in access cover 200 (in Fig. 1, element 4), is the mechanism used to remove dust from the air cleaner when compressed air is used to clean the filter element 20.  See Olson Figs. 1, 7, [0107].  It would have been obvious to provide Gillingham’s’ dust evacuator tube 1231 in Olson’s access cover 4, as the mechanism to remove dust from the air cleaner when compressed air cleans the filter element 20, instead of dust evacuation ports 212—because this would merely represent substituting one known element for another to yield predictable results.  See MPEP 2143(I)(B).  With this modification, the hole in Olson’s access cover 4 where the evacuator tube 1231 is provided would correspond to the “dust discharge hole.”
 Regarding claim 16, Gillingham’s valve member 4001 comprises multiple external holes because it has five apertures 4010 (the “external hole”), all arranged around and outside of the central aperture 4001d (the “internal hole”).  See Gillingham Fig. 32, [0244]. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., US 2009/0308034 A1 in view of Yoshimoto, US 2006/0075726 A1 in further view of Brown et al., US 2011/0197556 A1.
Regarding claim 6, the prior art teaches the limitations of claim 1, as described above.
The prior art differs from claim 6, because it fails to disclose a safety filter provided inside the housing 2 and the filter cartridge 20, with the safety filter being a flat filter element matching an air inlet end of the outlet 10.
But Olson’s air cleaner 1 is used to supply clean air to a vehicle.  See Olson [0003].
Brown discloses filter assembly 100 used to purify air that is supplied to the air inlet of an engine.  See Brown Fig. 1, [0003], [0065].  The filter assembly 100 comprises a flat safety filter 120 located at the inlet section of outlet 118, downstream of a primary filter element 112.  Id. at Fig. 1, [0065].  

    PNG
    media_image6.png
    594
    594
    media_image6.png
    Greyscale

The safety filter 120 beneficial because it provides a filter mechanism in case the primary filter 112 fails.  See Brown [0122].
It would have been obvious to provide Brown’s safety filter 120 with Olson’s air cleaner to provide a safety mechanism in case Olson’s filter cartridge 20 fails.
With this modification, the safety filter 120 would be provided inside of Olson’s housing 2 and located inside of Olson’s filter cartridge 20.  It would be installed at an air inlet of end of Olson’s outlet 10, in the same way that the safety filter 120 is installed at the inlet of Brown’s outlet 118.  See Brown Fig. 1, [0065].  The safety filter 120 is a flat filter element matching the air inlet end of the filter outlet 118.  Id.
Regarding claim 12, the prior art teaches the limitations of claim 1, as explained above.  
The prior art differs from claim 12, because Olson fails to disclose a safety filter element with the claimed structure.  
But it would have been obvious to use the safety filter 120 of Brown with Olson, for the reasons stated in the rejection of claim 6 above.
With this modification, the safety filter 120 would form a sealing ring (the “second sealing ring”) on an end surface of the safety filter 120 for cooperating with the outlet 10 to form a radial seal connection—because this type of seal is formed between Brown’s safety filter 120 and the outlet 118.  See Brown Fig. 1, [0065].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., US 2009/0308034 A1 in view of Yoshimoto, US 2006/0075726 A1 in further view of Berke, US 5,518,032.
Regarding claim 7, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 7, because it fails to disclose a discharge valve provided at the bottom of the air tank 40 (the “air bag”).
But the air tank 40 in Olson is used to hold compressed air.  See Olson [0046].
Berke disclsoes an air compressor comprising a compressed air tank 12.  See Berke Fig. 1, col. 3, ll. 26–35.  The tank 12 comprises a drain valve 34 on its bottom, to drain any water that may have condensed out of the compressed air and collected in the tank 12.  Id. at Fig. 1, col. 4, ll. 35–41.

    PNG
    media_image7.png
    390
    511
    media_image7.png
    Greyscale

It would have been obvious to provide a drain valve at the bottom of the gas tank 40 in Olson to provide a drain for any water that condenses within the tank 40.  
With this modification, the drain valve would read on the “discharge valve” of claim 7.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., US 2009/0308034 A1 in view of Yoshimoto, US 2006/0075726 A1 in further view of Burenga, US 4,077,747.
Regarding claims 8 and 9, the air tank 40 in Olson (the “air bag”) has an inlet that supplies compressed air to the tank 40, because the air tank 40 stores compressed air.  See Olson Fig. 2, [0046].
The prior art differs from claims 8 and 9, because it fails to disclose a valve provided in the air inlet of the air tank 40.
But Burenga discloses an air compressor 10 comprising a compressor pump 23 that supplies compressed air to a storage tank 13.  See Burenga Fig. 1, col. 4, l. 67–col. 5, l. 15.  The pump 23 supplies air under pressure to the tank 13, by pumping air through a path comprising a check valve 76.  Id. 

    PNG
    media_image8.png
    585
    540
    media_image8.png
    Greyscale

A person of ordinary skill in the art would have understood that the check valve 76 is beneficial because it prevents compressed air from flowing backward out of the tank 13.  As such, a person of ordinary skill in the art would have recognized the check valve 76 as being a differential pressure check valve.
It would have been obvious to provide a similar check valve in conjunction with the air inlet to Olson’s air tank 40 to prevent compressed air from flowing backward out of the tank 40.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., US 2009/0308034 A1 in view of Yoshimoto, US 2006/0075726 A1 in further view of Barris et al., US 2002/0073667 A1 in further view of Schoen et al., US 3,957,639.
Regarding claim 17, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 17, because it fails to disclose an air inlet baffle facing the inlet 15 of Olson, fixed to the housing 2 by rivets or screws.
But Olson’s air cleaner 1 is used to supply clean air to a vehicle.  See Olson [0003].  Also, the inlet 15 supplies air tangentially into the housing 2.  See Olson Fig. 2.
Barris discloses an air cleaner 170 used to purify air supply to a vehicle.  See Barris Fig. 29, [0005], [0135].  The air cleaner 170 comprises an inlet 182 that supplies air tangentially into the air cleaner.  Id. at [0136].  The air cleaner 170 also comprises a baffle member 214 facing the inlet 182.  Id. at Fig. 29, [0141].  

    PNG
    media_image9.png
    777
    671
    media_image9.png
    Greyscale

The baffle member 214 is beneficial because the baffle 214 causes incoming air to swirl within the air cleaner 170, so that heavier dust particles drop by gravity.  See Barris Fig. 29, [0141].  
It would have been obvious to provide a similar baffle member with Olson’s inlet 15 to improve separation of relatively heavy particles from the incoming air stream.
The prior art fails to disclose that rivets or screws are used to mount the baffle 214 to the housing.
But Schoen discloses that screws 16 are suitable for mounting a plate 18 to a filter housing.  See Schoen Fig. 3, col. 2, ll. 4–46.
Therefore, it would have been obvious to use screws to attach the baffle 214 to Olson’s inlet 15, because screws are commonly used to attach plates to filter housings. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0176545 A1; 2011/0252964 A1; 4,836,834; 4,764,191; 4,681,609; 4,388,091; 4,222,755; 3,874,857.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776